Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US Pub. No. 20190115752) in view of Choi et al. (US Pub. No. 20150024691), hereinafter referred to as Choi. 
Referring to claim 1, Saunders discloses an image display device configured to display an image on a display surface (head-up display, para. 0027), the image display device comprising: 
a first port of a first interface (port 111, fig. 1) configured to transmit an image signal that serves as a basis of an image (data connection 145, fig. 1) and receive power (power 142, fig. 1); and 
a second port of a second interface (second port 113, fig. 1) configured to receive power (power 144, fig. 1), 


Choi discloses, what Saunders lacks, wherein the image display device is accommodated in a housing (housing, fig. 4), the first port is disposed at a side surface of a first surface of the housing provided with the display surface (display, fig. 4), the side surface being positioned in a longitudinal direction of the first surface (longitudinal direction of the first surface 411, fig. 4), and the second port is disposed at an end portion of a second surface that is opposite to the first surface, the end portion being in a longitudinal direction of the second surface (longitudinal direction of the second surface 412, fig. 4).
Saunders and Choi are analogous art because they are from the same field of endeavor in the head-up display field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saunders and Choi before him or her, to modify the system of Saunders to include the display glass of Choi. 
	The suggestion/motivation for doing so would have been to improve device pairing for safety. 
Therefore, it would have been obvious to combine Choi with Saunders to obtain the invention as specified in the instant claim. 

As to claim 2, Saunders discloses the image display device according to claim 1, comprising: a third interface (third interface 150, fig. 1) configured to transmit and receive a data signal and receive power (power 153, fig. 1), wherein a third port of the third interface is disposed at an end portion of a third surface that is a side surface in a lateral direction of the first surface, the end portion being one of end portions closer to the side surface where the first port is disposed (PD1 152, fig. 1).


As to claim 3, Saunders discloses the image display device according to claim 1, comprising: an imaging unit, wherein the imaging unit is disposed at an end portion in the longitudinal direction of the second surface, the end portion being one of end portions farther from the side surface where the first port is disposed (head-up display, para. 0027). 

As to claim 4, Choi discloses the image display device according to claim 1, wherein the second port is disposed at an end portion in the longitudinal direction of the second surface, the end portion being one of end portions closer to the side surface where the first port is disposed (side surface where the first port is disposed). 

As to claim 7, Choi discloses the image display device according to claim 1, wherein the second port comprises a plurality of contact terminals and the plurality of contact terminals are disposed in a lateral direction of the second surface (lateral direction of the second surface 411, fig. 1). 

As to claim 8, Choi discloses the image display device according to claim 7, wherein the plurality of contact terminals have a spring characteristic and are configured to expand and contract when brought into contact with a coupling terminal provided to an external device coupled to the second interface (coupling terminal 412, fig. 4).

As to claim 9, Saunders discloses the image display device according to claim 1, wherein the first interface conforms to a USB Type-C standard (USB Type-C bus) and the image display device constitutes a connector provided at the first port to operate in a DisplayPort alternate mode (controller 157, fig. 1).

Claim 10 recites the corresponding limitation of claim 1. Therefore, they are rejected accordingly.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US Pub. No. 20190115752) in view of Choi et al. (US Pub. No. 20150024691), hereinafter referred to as Choi and in further view of Wells (US Pat. No. 5003300). 

As to claim 5, Wells discloses, what the modified system of Saunders lacks, the image display device according to claim 1, comprising: a strap fixing portion configured to fix a strap to the housing, wherein the strap fixing portion is disposed at the side surface where the first port is disposed (strap 24A, fig. 1). 
Saunders and Wells are analogous art because they are from the same field of endeavor in the heads up display field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saunders and Wells before him or her, to modify the system of Saunders to include the strap of Wells.
	The suggestion/motivation for doing so would have been to improve device support mechanism
Therefore, it would have been obvious to combine Wells with Saunders to obtain the invention as specified in the instant claim(s).

As to claim 6, Wells discloses, what the modified system of Saunders lacks, the image display device according to claim 1, comprising: a band holding portion configured to hold a band configured to fix the image display device onto a user, wherein the first port is disposed at a surface different from a surface of the housing provided with the band holding portion (band holding portion band 26A, fig. 1).
Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 

Applicant's arguments:
[Remark, p. 3] It is asserted by the Office on page 3 of the detailed action that Saunders does not disclose the abovementioned features, but the Office asserted that Choi in fig. 4 thereof does disclose the abovementioned features. The applicant respectfully disagreed. 
Firstly, Choi throughout the entire disclosure thereof is silent as to "a power port". The 3D glasses as taught by Choi is a low-power wireless apparatus that uses wireless communication or wireless links and fails to disclose any power port on the housing. Based on Choi's teaching, a person of ordinary skill in the art would not have been motivated to combine Saunders' system with Choi's housing and display glass, because there is no location for disposing the power contacts on the housing. 

Examiner’s response:
	Saunders discloses the following: [para. 0013] DC power distribution by USB buses is becoming a primary method for charging and powering popular electronic devices. 

As such, using the DC power of Saunders to the 3D glasses of Choi would have been obvious.  

Applicant's arguments: 
[Remark, p. 3] Secondly, the cited touch sensors 411, 412 of Choi are configured to sense whether
a user wears the 3D glasses 120 (see FIG. 4, P[0071-0072].) Applicant respectfully
submits that Choi fails to disclose or suggest the touch sensors 411, 412 are capable of receiving power or image signal. That is, the touch sensor 411, 412 fails to disclose at least the claimed feature of “a first port of a first interface configured to transmit an image signal that serves as a basis of an image and receive power… a second port of a second interface configured to receive power’ as recited in claim 1.

Examiner’s response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Saunders discloses, not Choi, a first port of a first interface (port 111, fig. 1) configured to transmit an image signal that serves as a basis of an image (data connection 145, fig. 1) and receive power (power 142, fig. 1).


Applicant's arguments:
[Remark, p. 4] Furthermore, no teaching would direct those skilled in the art to modify the power
contact of Saunders with the touch sensors 411, 412 of Choi. Such modification
would destroy the intended purpose or principle of operation of the touch sensors 411,
412 of Choi, which would be improper. Further, the modification would be improper
hindsight, because modifications (e.g., function and electrical connections) to the touch
sensors of Choi would be required and such modifications are not disclosed or
suggested by Saunders nor Choi. Therefore, Applicant respectfully submits that the
prima facies case of obviousness is not established.

Examiner’s response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Saunders discloses, not Choi, a first port of a first interface (port 111, fig. 1) configured to transmit an image signal that serves as a basis of an image (data connection 145, fig. 1) and receive power (power 142, fig. 1).


Applicant's arguments:
[Remark, p. 4] Thirdly, the surfaces where the touch sensors 411 and 412 of Choi are located do not
meet the claim language describing the first surface and the second surface in the
pending independent claim 1. In the pending independent claim 1, “the first port is
disposed at a side surface of a first surface of the housing provided with the display
surface...the second port is disposed at an end portion of a second surface that is
opposite to the first surface” (emphasis added for visual aid only). That is, the first
surface is a surface of the housing that is provided with the display surface, and the
second surface is opposite to the first surface (namely, the second surface is on the rear
side of the housing because it is opposite to the first surface provided with the display
surface). In contrast, according to fig. 4 of Choi, the surface 411 is not provided with the display surface, but is perpendicular to the display surface, and the surface 412 is not on the rear side of the housing or opposite to the display surface. Therefore, Choi is deficient cure the deficiencies of Saunders to arrive at the abovementioned features of the pending independent claim 1.

Examiner’s response:
Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the reason given above, examiner respectfully maintains previous rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184        



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184